Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krill (7352284).
Krill shows a filtration device for filtering a fluid that passes over the filtration device, the device comprising: a mesh (10, 12s) through which the fluid can pass, the mesh having a top side, a bottom side, and a plurality of intersecting members (see 
Krill does not show the second material being growth inhibiting element. 
It would have been obvious to one having oarindary skill in the art to modify Krill’s conducting element to make it out of copper since copper is a well known material for forming electrical connecting wires and one having ordinary skill in the art would have found it obvious to use the well known material for forming electrical connecting wire/clip for the security system.
Krill as modified further shows the inhibiting element being growth inhibiting material (copper).
Per claim 2, Krill further shows the screen is configured to pass the fluid in a filtered flow direction that is a different direction than a first flow direction (able to function as claimed)
Per claim 3, Krill as modified further shows the growth inhibiting element is directly attached to the at least one of the plurality of members.
Per claim 4, Krill further shows the mesh has a main section (the flat section) that is a majority of a surface area of the top side of the screen, and the main section is planar.
Per claims 5-6, Krill shows the mesh includes a recessed channel (figure 11a, where 15 mounts on) that extends from the bottom side of the plurality of members and 
Per claim 7-8, Krill shows the plurality of members includes a protruding feature (figure 1,the curvature and/or the location where 22 is ), the protruding feature extending outside of the main surface plane, and the growth inhibiting element is located in the protruding feature, a protruding feature that extends away from the mesh and is outside of the main surface plane.
Per claim 9, Krill shows the mesh has a cross-sectional shape that extends above and below a plane.
Per claim 10, Krill further shows the growth (after modification) inhibiting element is a plurality of growth inhibiting elements that are attached to the top side of the mesh.
Per claims 11-13, 15, Krill further shows a gutter guard configured to attach to a rain gutter on a building to separate debris from rain water flowing off a roof of the building, the gutter guard comprising: a mesh (figure 11a, 12) through which the rain water can pass in a filtered flow direction that is through the mesh, the mesh having a top side, a bottom side, and a plurality of intersecting members; a growth (as modified above) inhibiting elment directly attached to at least one of the plurality of members, and a protrusion extending from at least one of the plurality of members, the plurality of members (fibers) are a material other than the growth inhibiting material, wherein the protrusion is a recessed channel that extends from the bottom side of the mesh, 
Per claim 21, Krill further further shows the growth (as modified above) inhibiting element is located away from first and second edges of the mesh, at least a second one of the plurality of members is between the growth inhibiting element and the first edge, at least a third one of the plurality of members is between the growth inhibiting element and the second edge and the first edge is opposite to the second edge.
Per claim 23, Krill as modified further shows the growth inbitiing element located outside of the protrusion (inherenetly so as the elements are located in multiple planes on the inside and outside of the mesh).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 22 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Krill.
.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different filtering device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

9/28/2021